t c memo united_states tax_court h garrett frey and mary k frey petitioners v commissioner of internal revenue respondent docket no filed date h garrett frey and mary k frey pro sese richard j hassebrock for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure and penalties of dollar_figure and dollar_figure under sec_6662 with respect to petitioners’ federal_income_tax for and respectively respondent also determined a dollar_figure addition_to_tax under sec_6651 for the issues for decision are whether petitioner h garrett frey petitioner is entitled to deduct as business_expenses on his personal returns amounts he allegedly paid for services performed by his solely owned but defunct corporation or whether those amounts represent an invalid assignment_of_income whether petitioners are entitled to deduct net operating or bad_debt losses whether petitioners are liable for the accuracy-related_penalties and whether they are liable for the late filing addition_to_tax all section references are to the internal_revenue_code code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in ohio when they filed their petition beginning in petitioner was a stockbroker he was the chief operating officer of three firms harrison co queen city securities queen city and jettrade inc jettrade petitioner was the sole shareholder of queen city as a result of a series of financial crises queen city ceased to conduct business in and did not have any employees in or jettrade was formed by petitioner’s son john frey during and petitioner was the president and chief_executive_officer of jettrade jettrade holding llc owned of jettrade during and petitioner owned of jettrade holding llc petitioner performed services during and out of his home and from an office jettrade paid petitioner dollar_figure in and dollar_figure in as compensation_for his services petitioner assigned all of the compensation he received from jettrade during and to queen city on their form sec_1040 u s individual_income_tax_return for and petitioners reported negative gross_income on schedule c profit or loss from business attached to each return petitioner reported his business as stockbroker and compensation from jettrade as income he deducted as commissions and fees the amounts received from jettrade he also deducted various other expenses and claimed a loss deduction for each year petitioner’s intent was to use the tax loss incurred by queen city during years in or before to avoid tax on the amounts he received from jettrade petitioners reported no tax_liability for or petitioner prepared the form_1040 for each year he did not consult any professionals with respect to the returns because of the cost and because he was dissatisfied with and had fired professionals who had prepared petitioners’ and queen city’s returns for earlier years petitioners’ return was received by the internal_revenue_service irs on date in the notice_of_deficiency for and the deductions claimed on schedules c for amounts assigned to queen city were disallowed computational adjustments were made for the taxable amounts of social_security income petitioners received and for self-employment_tax on petitioner’s income as a stockbroker as stipulated by the parties the supervisor of the examining agent signed a civil penalty approval form indicating that she approved the initial determination to impose the sec_6662 penalties on petitioners for and the approval form explained in detail the reasons for assertion of the a penalties for substantial understatements of income_tax and in the alternative for negligence preliminary matters opinion the petition in this case was filed date but proceedings were stayed from january to date because petitioners filed a proceeding in bankruptcy the case was set for trial in cincinnati ohio on date by notice served date before discussing the substantive issues we address two procedural matters first on date respondent served on petitioners requests for admission as required by rule b the requests advised petitioners of the consequences of failing to respond within days after service or otherwise as required by rule c petitioners failed to respond before and after trial sometime after the matters set forth were deemed admitted under rule f petitioners sent various documents to the court that did not properly seek withdrawal or modification of the admissions most of the items set forth in the requests were contained in the stipulation filed on the date of trial the only significant disputed admissions are that petitioners filed their return on date which is in the stipulation and that they did not incur any deductible commissions and fees expenses for petitioner’s schedule c business in and although respondent emphasizes petitioners’ failure to respond to the requests trial proceeded and evidence was taken on the filing of the return and on the deductibility of the amount petitioner reported as commissions and fees expenses we take that evidence into account in deciding those issues and do not rely on the deemed admissions regardless of petitioners’ failure to seek relief under the rule we conclude that withdrawal--or disregard--of the admissions would not affect the presentation of the merits of the case by any party see rule f thus the status of the admissions is moot second attached to the stipulation were documents from petitioners to which respondent objected on grounds of relevance hearsay and authenticity the court indicated that petitioners could explain at trial the purpose of the exhibits petitioners did not explain or offer the exhibits during trial and they were not received in evidence petitioners assert in their posttrial brief that the exhibits should be received most of the disputed exhibits relate to queen city’s losses during financial crises and years from to they are irrelevant and hearsay they do not establish the net operating or bad_debt losses petitioners now claim at most they support only respondent’s argument and petitioner’s acknowledgment that his income was assigned to queen city because that corporation had carryforward losses that would offset any income thus taxation on the income from his services as a stockbroker would be avoided respondent’s objections are sustained deductions petitioners bear the burden of proving entitlement to the deductions they claim see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 they have not satisfied the requirements of sec_7491 to shift the burden_of_proof specifically they have not presented credible_evidence as to the factual issues relevant to those deductions see sec_7491 in any event the evidence regarding the claimed commissions and fees establishes that the deductions are not proper respondent cites longstanding authorities for the rule that income is taxable to the person who earns it 281_us_111 this rule has been applied consistently in various contexts in which taxpayers have attempted to shift the incidence of taxation to a person or entity having less or no tax_liability see eg 637_f3d_767 7th cir lawyer’s attempt to assign earnings to an entity aff’g tcmemo_2010_31 56_f2d_730 6th cir attempt to assign income to spouse walker v commissioner tcmemo_2012_5 attempt to assign income to earner’s children the determination of the proper taxpayer depends upon which person or entity in fact controls the earning of the income rather than who ultimately receives the income see 621_f2d_1318 8th cir aff’g tcmemo_1979_164 petitioners ignore the longstanding rule and purport to rely on new zealand law that has no application here they claim that petitioner in his capacity as the owner of queen city made a deal with himself as a sole_proprietor to provide management or accounting services to the sole_proprietorship equal in amount to what petitioner earned as a stockbroker he also suggested during his testimony that the payment was a contribution of capital to queen city which would not be deductible as a business_expense petitioners presented no evidence of the actual management or accounting services performed there is no evidence that funds were actually transferred to queen city petitioner at all times controlled the earning of the income petitioner’s testimony is implausible and unreliable and we give it no weight the assignment_of_income in the guise of deductions for services was invalid and no deductions are allowed there is no evidence of the source amounts amounts carried over from earlier years effect of petitioners’ bankruptcy on losses claimed or other elements of the alleged net operating and bad_debt losses asserted petitioners do not dispute that any such losses were incurred by queen city before the proprietorship was formed therefore petitioners have failed to carry their burden_of_proof as to these items and no allowances may be made penalties and addition_to_tax under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard see sec_1 b and income_tax regs negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id petitioners reported no tax_liability for or and we hold for the reasons stated above that petitioner’s earnings from jettrade must be included in their income and taxed accordingly thus respondent has shown a substantial_understatement_of_income_tax for each year the evidence also establishes negligence in that petitioners did not consult competent professionals or otherwise attempt to determine their correct_tax liabilities they have not suggested reasonable_cause arguing only that their returns were correct they are wrong and the accuracy-related_penalties will be sustained sec_6651 imposes an addition_to_tax for late filing of a return the addition_to_tax determined for under sec_6651 applies absent a showing by petitioners of reasonable_cause and a lack of willful neglect see higbee v commissioner t c pincite petitioner testified that he mailed the return on date the date he wrote on a copy of an envelope addressed to the irs petitioners stipulated that the return was filed on date the date it was received by the irs we conclude that petitioner’s memory is fallible or his testimony is otherwise unreliable and the late filing addition_to_tax will be sustained the determination of the taxable_amount of petitioners’ social_security income and self-employment_tax is computational and follows from the disallowance of the schedule c deductions we have considered the other arguments of the parties they are irrelevant without merit or unnecessary to address decision will be entered for respondent
